Title: From George Washington to James McHenry, 12 August 1799
From: Washington, George
To: McHenry, James



Sir
Mount Vernon Augt 12th 1799

I have duly received your letter of the 7th inst., enclosing reccommendations in favor of Mr James Glenn for a Captaincy in the Provisional Army; and shall attend to your request to return this, and similar papers, whenever the list for Virginia shall be completed.

But, Sir, I must candidly acknowledge to you that I see no prospect of completing the selection of Officers from this State, for the Provisional Army, within any reasonable time, if at all, unless some other measure than that now pursued shd be adopted.
When, agreeably to your request, I assured you of my readiness to promote, so far as was in my power, the President’s wish to select officers for the 24 Regiments authorized to be raised, I very candidly stated to you the circumstances which had prevented my having such personal knowledge of Characters in this State as would enable me to make a selection here without the assistance of others; and, at the same time, submitted to your consideration, whether the President’s views might not be carried into effect with more facility & dispatch by having his determination to appoint Officers made known in such a manner as to give an opportunity to all who were desireous of serving to come forward with their pretensions; Or that proper Characters for the command of the Regiments should be appointed in the several Districts and power given to them, with the assistance of their Majors (who shd also be previously selected) to appoint the Company Officers of their respective Regiments. For the rejection of the first of these propositions you have given me your reasons. To the second I do not recollect that I have had any reply.
I must, however, endeavour to impress you with the necessity of adopting some other mode for Officering those Regiments, at least in this State, than that which has been pursued, if it is intended that the Officers shall be appointed before the meeting of Congress; for, with all my endeavours to obtain information respecting characters who are fit and willing to serve, I find that very few indeed have been brought forward, and these only from particular places. Immediately upon receiving your request to aid in this business, I wrote to several influential and confidential Characters, requesting them to furnish me with the names of such persons within their districts or the sphere of their acquaintance as were qualified and would be willing to accept appointments. From these sources I have obtaind but little information. Genl Marshall, Colo. Carrington and Colo. Heth on whom I placed great dependence for information have not furnished me with any except in two or three cases. From Genl Lee I have received only a single letter on the subject and that recommendg one person. Genl Morgan has been so good as to recommend a number of Characters;

but they are confined to a particular part of the State. Colo. Cropper, of the Eastern shore, has signified to me his willingness to accept the command of a Regiment, and has promised to furnish a list of names for other offices; but his selection will be limited to a few Counties, or at most to one District—I have also given eve[r]y encouragement in my power to others to come forward with recommendations or offers of service, but without effect. And, indeed, it can hardly be expected that persons would interest themselves in pointing out Characte[r]s for office unless there was a degree of certainty that they would be appointed. I shall, however, continue my endeavours to comply with your wishes in the way you desire; unless some other mode shd be adopted.
Enclosed is a letter from Captn George S. Washington with a recommendation of John Atwell, to be appointed a Cadet in his Company, vice [John] Stephens, who is promoted to a first lieutenancy. So far as I am acquainted with the Subscribers to this recommendation they are respectable Characters, and may be relied upon. With due consideration I have the honor to be
